PER CURIAM.
This is an appeal from an order awarding costs and fees. The amount of the award, the complexity of the issues and the request of the appellant all require that an evidentiary hearing be given to determine the proper amount of the award. From the record it is apparent that at least some of the costs may have been overstated, or at *714least not properly authenticated. Appellant is entitled to a full evidentiary hearing before the costs in this matter can be fairly and properly assessed.
REVERSED and REMANDED.
DAUKSCH, COBB and HARRIS, JJ., concur.